           Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CHAD LINDSEY MOSHELL, Individually              Case No. 1:20-cv-01008-JSR
and on Behalf of All Others Similarly Situated,
                                                NOTICE OF SUPPLEMENTAL
                             Plaintiff,         AUTHORITY RELEVANT TO
                                                DEFENDANTS’ MOTION TO DISMISS
v.                                              THE AMENDED CLASS ACTION
                                                COMPLAINT
SASOL LIMITED, DAVID EDWARD
CONSTABLE, BONGANI NQWABABA,                    CLASS ACTION
STEPHEN CORNELL, PAUL VICTOR,
and FLEETWOOD GROBLER,

                           Defendants.




010886-11/1333524 V1
         Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 2 of 14




       Lead Plaintiff respectfully submits the attached recent decision of the United States Court

of Appeals for the Second Circuit in Setzer v. Omega Healthcare Investors, Inc., No. 19-1095,

2020 WL 4431902, at *4 (2d Cir. Aug. 3, 2020) (“Omega”), which is relevant to the disposition

of Defendants’ Motion to Dismiss the Amended Complaint (ECF No. 65) (the “Motion”). In

Omega, the court analyzes whether the plaintiff adequately alleged facts showing the defendants’

(i) duty to disclose omitted information (id. at *6-*7) and (ii) scienter (id. at *8-*9), pleading

challenges similarly raised in the Motion.

DATED: August 12, 2020                       Respectfully submitted,

                                             HAGENS BERMAN SOBOL SHAPIRO LLP

                                             By /s/ Steve W. Berman

                                             Steve W. Berman (admitted Pro Hac Vice)
                                             Jerrod C. Patterson (admitted Pro Hac Vice)
                                             HAGENS BERMAN SOBOL SHAPIRO LLP
                                             1301 Second Avenue, Suite 2000
                                             Seattle, WA 98101
                                             Telephone: (206) 623-7292
                                             Facsimile: (206) 623-0594
                                             steve@hbsslaw.com
                                             jerrodp@hbsslaw.com

                                             Lucas E. Gilmore (admitted Pro Hac Vice)
                                             HAGENS BERMAN SOBOL SHAPIRO LLP
                                             715 Hearst Avenue, Suite 202
                                             Berkeley, CA 94710
                                             Telephone: (510) 725-3000
                                             Facsimile: (510) 725-3001
                                             reed@hbsslaw.com
                                             lucasg@hbsslaw.com
                                             danielles@hbsslaw.com

                                             Counsel for Lead Plaintiff David Cohn




                                              -1-
         Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 3 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 12, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

mail addresses registered in the CM/ECF system, as denoted on the Electronic Mail Notice List,

and I hereby certify that I have mailed a paper copy of the foregoing document via the United

States Postal Service to the non-CM/ECF participants indicated on the Manual Notice List

generated by the CM/ECF system.



                                                              /s/ Steve W. Berman
                                                             STEVE W. BERMAN




                                             --1--
                Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 4 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


                                                                   Procedural Posture(s): On Appeal; Motion to Dismiss for
                                                                   Failure to State a Claim.
                  2020 WL 4431902
    Only the Westlaw citation is currently available.
    United States Court of Appeals, Second Circuit.                 West Headnotes (17)

       Royce SETZER, Lead Plaintiff-Appellant,
          Earl Holtzman, Plaintiff-Appellant,                       [1]   Securities Regulation
       Dror Gronich, Individually and on behalf                           To state a claim under Section 10(b) of the
        of all others similarly situated, Plaintiff,                      Securities Exchange Act and Rule 10b–5, a
     Steven Klein, Individually and on behalf of all                      plaintiff must allege that the defendant: (1) made
    others similarly situated, Consolidated Plaintiff,                    misstatements or omissions of material fact, (2)
                             v.                                           with scienter, (3) in connection with the purchase
                                                                          or sale of securities, (4) upon which the plaintiff
      OMEGA HEALTHCARE INVESTORS, INC.,
                                                                          relied, and (5) that the plaintiff’s reliance was
        C. Taylor Pickett, Robert O. Stephenson,
                                                                          the proximate cause of its injury. Securities
        Daniel J. Booth, Defendants-Appellees.
                                                                          Exchange Act of 1934 § 10,         15 U.S.C.A. §
                    Docket No. 19-1095                                    78j(b); 17 C.F.R. § 240.10b-5.
                             |
                     August Term 2019
                             |                                      [2]   Securities Regulation
                 Argued: November 13, 2019
                                                                          A complaint alleging securities fraud must
                             |
                                                                          satisfy the heightened pleading requirements for
                  Decided: August 3, 2020
                                                                          complaints alleging fraud, which requires that
Synopsis                                                                  the circumstances constituting fraud be stated
Background: Investors brought class action against real                   with particularity. Securities Exchange Act of
estate investment trust (REIT) that invested in healthcare                1934 § 10,     15 U.S.C.A. § 78j(b); Fed. R. Civ.
facilities and against REIT's chief executives, asserting claims          P. 9(b); 17 C.F.R. § 240.10b-5(b).
under § 10(b) and Rule 10b-5 and for control person
liability. The United States District Court for the Southern
District of New York, Naomi Reice Buchwald, Senior District         [3]   Securities Regulation
Judge, 375 F.Supp.3d 496, dismissed complaint. Investors                  The malice, intent, and knowledge elements
appealed.                                                                 of security fraud may be alleged generally.
                                                                          Securities Exchange Act of 1934 § 10,        15
                                                                          U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-5(b).
Holdings: The Court of Appeals, Wesley, Senior Circuit
Judge, held that:
                                                                    [4]   Securities Regulation
[1] investors' allegations were sufficient to allege that REIT
                                                                          The requisite state of mind in a Rule 10b–5
was duty-bound to disclose that its loan was the source of
                                                                          securities fraud action is an intent to deceive,
tenant's rent payments, and
                                                                          manipulate or defraud. 17 C.F.R. § 240.10b-5.

[2] investors' allegations were sufficient to support a strong
inference that REIT acted with conscious recklessness.
                                                                    [5]   Securities Regulation
                                                                          Plaintiffs can satisfy the scienter requirement
Reversed and remanded.                                                    of a securities fraud action by alleging facts:
                                                                          (1) showing that the defendants had both



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
               Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 5 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


        motive and opportunity to commit the fraud, or                    turns on the extent of the defendant’s departure
        (2) constituting strong circumstantial evidence                   from the standards of ordinary care. Securities
        of conscious misbehavior or recklessness.
                                                                          Exchange Act of 1934 § 10,        15 U.S.C.A. §
        Securities Exchange Act of 1934 § 10,          15                 78j(b); 17 C.F.R. § 240.10b-5(b).
        U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-5.


                                                                   [10]   Securities Regulation
 [6]    Securities Regulation                                             Materiality of an omission, for purpose of a
        A securities fraud complaint will survive only if                 securities fraud action, is a mixed question of
        a reasonable person would deem the inference of                   law and fact, rarely resolved at the motion to
        scienter cogent and at least as compelling as any                 dismiss stage. Securities Exchange Act of 1934
        opposing inference one could draw from the facts
                                                                          § 10,    15 U.S.C.A. § 78j(b); 17 C.F.R. §
        alleged. Securities Exchange Act of 1934 § 10,
                                                                          240.10b-5(b).
           15 U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-5.


                                                                   [11]   Securities Regulation
 [7]    Securities Regulation                                             Adequately pleading scienter, as required to
        In securities fraud cases alleging a material                     support a securities fraud action, requires a
        omission, the recklessness standard requires that                 “strong inference” which is at least as cogent and
        plaintiffs allege a clear duty to disclose and                    compelling as any opposing inference. Securities
        further allege facts supporting a strong inference
                                                                          Exchange Act of 1934 § 10,        15 U.S.C.A. §
        of conscious recklessness—i.e., a state of mind
                                                                          78j(b); 17 C.F.R. § 240.10b-5(b).
        approximating actual intent, and not merely
        a heightened form of negligence. Securities
        Exchange Act of 1934 § 10,        15 U.S.C.A. §            [12]   Securities Regulation
        78j(b); 17 C.F.R. § 240.10b-5.
                                                                          In a securities fraud action, where the duty
                                                                          to disclose is based on a requirement to
                                                                          disclose material facts necessary in order to
 [8]    Securities Regulation                                             make the statements made, in the light of
        In the securities context, a defendant’s duty to                  the circumstances under which they were
        disclose often depends on the importance of the                   made, not misleading, and the recklessness
        omitted information under the circumstances;                      inquiry requires assessing the seriousness of
        thus, at times, recklessness analysis resembles                   the defendant’s departure from its duty to
        materiality analysis, which asks whether there                    disclose, the seriousness required to adequately
        is a substantial likelihood that the disclosure of                allege recklessness must typically go beyond the
        the omitted fact would have been viewed by                        materiality showing required to allege a duty to
        the reasonable investor as having significantly                   disclose; in a phrase, the allegations must be
        altered the total mix of information made                         sufficiently serious as to create a strong inference
        available. Securities Exchange Act of 1934                        of scienter. Securities Exchange Act of 1934
        § 10,    15 U.S.C.A. § 78j(b); 17 C.F.R. §                        § 10,    15 U.S.C.A. § 78j(b); 17 C.F.R. §
        240.10b-5(b).                                                     240.10b-5(b).



 [9]    Securities Regulation                                      [13]   Securities Regulation
        For purpose of a securities fraud action,                         Investors' allegation that real estate investment
        recklessness in the context of scienter ultimately                trust's (REIT) failure to disclose to investors



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
               Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 6 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


        that it made a significant capital loan to                         Investors' allegation that real estate investment
        one of its major tenants rendered statements                       trust's (REIT) decision not to disclose that it
        about tenant's performance and ability to make                     had made a significant capital loan to one of
        monthly loan payments materially misleading                        its major tenants so that tenant could make its
        was sufficient to allege that REIT was duty-                       monthly rent payments to REIT was sufficient
        bound to disclose that its loan was the source                     to support a strong inference that REIT acted
        of tenant's rent payments, as required to support                  with conscious recklessness, as required to
        investors' securities fraud claim against REIT                     state a claim for securities fraud, by disclosing
        based on its failure to disclose the loan to tenant;               incomplete and misleading information when
        the omission concealed the extent of tenant's                      it expressed optimism regarding tenant's
        solvency problems, as it could not pay rent                        performance because tenant had begun making
        without borrowing from its landlord. Securities                    partial monthly payments. Securities Exchange
        Exchange Act of 1934 § 10,        15 U.S.C.A. §                    Act of 1934 § 10,     15 U.S.C.A. § 78j(b); 17
        78j(b); 17 C.F.R. § 240.10b-5(b).                                  C.F.R. § 240.10b-5(b).



 [14]   Securities Regulation
        Even when there is no existing independent
                                                                   Attorneys and Law Firms
        duty to disclose information to investors, once a
        company speaks on an issue or topic, there is a            JACOB A. GOLDBERG, (David Dean, on the brief) The
        duty to tell the whole truth.                              Rosen Law Firm, P.A., Jenkintown, PA, for Plaintiffs-
                                                                   Appellants.

 [15]   Securities Regulation                                      ERIC RIEDER, (Heather S. Goldman, on the brief), Bryan
                                                                   Cave Leighton Paisner, LLP, New York, NY, for Defendants-
        For purpose of federal securities law, references
                                                                   Appellees.
        to the “whole truth” and to speaking
        “completely” describe a duty not to omit material          Before: LEVAL, WESLEY, and LIVINGSTON, Circuit
        facts whose omission, in the light of what                 Judges.
        was stated, would be misleading. 17 C.F.R. §
        240.10b-5(b).                                              Opinion

                                                                   WESLEY, Circuit Judge:
 [16]   Securities Regulation                                       *1 Plaintiffs-Appellants, Royce Setzer, Earl Holtzman,
        The facts alleged in a securities fraud complaint          Dror Gronich, and Steven Klein, brought this putative class
        alleging a material omission must support the              action against Omega Healthcare Investors, Inc., a publicly
        conclusion that the defendant's non-disclosure             traded Maryland corporation that invests in healthcare
        was at least highly unreasonable and represented           facilities, and against Omega’s chief executives. Plaintiffs
        an extreme departure from the standards of                 assert claims under Sections 10(b) and 20(a) of the Securities
        ordinary care to the extent that the danger was
                                                                   Exchange Act of 1934 (the “Exchange Act”),        15 U.S.C.
        either known to the defendant or so obvious
                                                                   §§ 78j(b), 78t(a), and Rule 10b–5, 17 C.F.R. § 240.10b–
        that the defendant must have been aware of it.
                                                                   5, on behalf of a putative class of investors who purchased
        Securities Exchange Act of 1934 § 10,        15            or otherwise acquired Omega’s securities between May 3,
        U.S.C.A. § 78j(b); 17 C.F.R. § 240.10b-5(b).               2017 and October 31, 2017 (the “Class Period”). Plaintiffs
                                                                   claim that Omega misled investors by failing to disclose a
                                                                   $15 million working capital loan it made to one of its major
 [17]   Securities Regulation                                      tenants, Orianna Health Systems. According to Plaintiffs,
                                                                   this omission hid from investors an accurate picture of



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
                Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 7 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


Orianna’s financial difficulties. The district court dismissed     “performance pressure,” which he claimed was “exacerbated”
the complaint, holding, inter alia, that although the non-         by “complete replacement of senior management” in 2016.
disclosure of the loan amounted to a material omission,            J.A. 25 ¶ 35. Booth indicated that “[t]he new management
Plaintiffs failed to plead a strong inference that Omega acted     team well known and respected by Omega worked throughout
with the requisite scienter.                                       2016 to transform the culture of the company, which
                                                                   included changing out many facility-level management
Because we find that the complaint adequately alleges that         teams.” Id. Booth acknowledged that during this “transition
Omega acted with scienter in failing to disclose the loan,         period” Orianna’s operational performance dipped below 1x
we reverse the district court’s decision and remand for            EBITDAR 5 coverage for 2016. Id. However, in an effort
proceedings consistent with this opinion.                          to help Orianna during the transition period, Omega had
                                                                   “embarked on an effort to sell off [Orianna’s] northwest
                                                                   region, which consisted of 7 facilities,” and that “3 facilities
                       BACKGROUND                                  [had] already been sold.” Id. at 25–26 ¶ 35. Defendant Pickett
                                                                   added that Orianna was rebranding, moving its corporate
   I. Facts 1                                                      headquarters, and making significant business changes in an
Omega is a self-administered real estate investment trust that     attempt to recover. 6
invests in healthcare facilities, such as skilled nursing and
assisted living facilities. Omega either owns the properties       Defendants Stephenson and Pickett also stated that Orianna
and leases them to the facility operators, or it provides          was 45 days past due on its rent payments. 7 An analyst
operators with mortgage financing. Omega reports its               asked why Omega’s 2017 adjusted FFO guidance, which had
financial performance to the market through its Funds from         been estimated at $3.40 to $3.44 per diluted share, did not
Operations (“FFO”) and Adjusted Funds from Operations              reflect that Orianna was no longer paying rent. Id. at 31 ¶
(“AFFO”) metrics. Thus, Omega’s FFO and AFFO primarily             44. Defendant Pickett responded that “at 45 days past due,
reflect rents paid by its operators. 2                             to start fiddling around with guidance, just doesn’t make
                                                                   any sense,” and reassured the analyst that Omega “feel[s]
At all relevant times, Defendant C. Taylor Pickett served          pretty comfortable that [Orianna is] going to come back with
as Omega’s chief executive officer; Defendant Robert               coverages at [its] previous level.” Id. Omega did not mention
O. Stephenson served as the chief financial officer; and           the Loan in the conference call or in any of its first quarter
Defendant Daniel J. Booth served as the chief operating            filings.
officer (together, with Omega, “Defendants”).

*2 By late 2016 and early 2017, Omega’s second largest
                                                                   B. Second Quarter: April 1, 2017 through June 30, 2017
operator, Orianna, 3 began experiencing severe financial
difficulties and became delinquent on its rent. Orianna             *3 Orianna continued to experience problems during the
operated 59 skilled nursing facilities across the country,         second quarter of 2017. Nevertheless, on July 26, 2017,
representing seven percent of Omega’s investment portfolio         Omega issued a press release revising Omega’s guidance on
at that time (roughly $619 million in gross investment). In        FFO upwards to between $3.42 and $3.44 “per diluted share.”
response to Orianna’s financial troubles, on May 2, 2017,          J.A. 40 ¶ 59.
Omega provided a $15 million working capital loan to the
company (the “Loan”). 4                                            Prior to Omega’s July 27, 2017 second quarter conference
                                                                   call, analysts following Omega raised concerns regarding
                                                                   Orianna’s ability to pay rent. One analyst issued a report
                                                                   focusing on Orianna’s rent delinquency, indicating that he
                A. First Quarter: January 1,                       was “look[ing] to hear more about what [rent] payments
                2017 through March 31, 2017                        (if any) were recouped from [Orianna] after [the first
                                                                   quarter] shortfall.” J.A. 37–38 ¶ 54. Another analyst report
Two days after it made the Loan, Omega held a conference
                                                                   emphasized that “[t]enant health remains an issue for
call with analysts to discuss its results for the first quarter
                                                                   [Omega’s] portfolio” such that two tenants “are now more
of 2017. On the call, Defendant Booth described Orianna’s



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 8 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


than 30-days late on their rental payments ... highlight[ing]      Omega “expect[ed] to sell two other facilities and transition
potential material risks to the near-term income stream.” Id.      its existing Texas portfolio to another operator during
at 38–39 ¶ 55. Plaintiffs allege that one of the two tenants       the third quarter of 2017” and was “optimistic that the
referred to in this report is Orianna. Id. at 39 ¶ 56.             combination of these efforts will result in improving margins
                                                                   and performance by this operator.” Id. at 44 ¶ 64. The 10-Q
During Omega’s conference call, Booth reported that while          specifically noted, however, that while Omega “is currently
Omega was “optimistic” that coverages had stabilized,              recording rental revenue from this provider on an accrual
Omega “continue[d] to see certain regional operators struggle      basis,” it will “continue[ ] to monitor [Orianna’s] operating
with various operational pressures,” including Orianna. Id. at     plan and in the event its performance deteriorates, [it] will
41–42 ¶ 61.                                                        reassess the carrying value of the portfolio and consider
                                                                   recording future rental revenue on a cash basis.” Id. Omega
Booth then explained that while Omega was “consciously             did not disclose the Loan during the second quarter.
[sic] optimistic that the combination of ... [Orianna’s] efforts
will result in steadily improving margins and eventually           Following these statements, another analyst emphasized the
return to its former profitability,” the “past due rent has        general concern over Orianna’s ability to pay rent. Id. at 45
reached nearly ninety days in arrears.” Id. He suggested           ¶ 66 (“[I]nvestors were more concerned with the health of
that “any further deterioration and/or failure of [Orianna]        two [of Omega’s] top ten tenants [including Orianna] ... who
to achieve its budgeted plan may result in cash basis              continue to not be current on their rents.”).
accounting and a potential review of the value of these
capital lease assets.” 8 Id. at 42 ¶ 61. Booth emphasized,
however, that efforts were being taken to “manage through                        C. Third Quarter: July 1, 2017
[certain] operational pressures,” including a “very recent                          through October 31, 2017
and significant downsizing of both corporate and regional
staff.” Id. Omega did not disclose the Loan. Following the         By the end of the third quarter, Orianna had not achieved
conference call, Omega’s stock fell four percent.                  its recovery goals. Omega placed Orianna on a cash basis,
                                                                   recognizing no revenue for Orianna for the quarter. On
Omega’s 10-Q for the second quarter made similar                   October 30, 2017, Omega issued a press release, disclosing
statements, including that Orianna “has been facing liquidity      impairments of $194.7 million on direct financing leases and
pressures following a management transition, but has been          $9.5 million in provisions for uncollectible accounts related to
showing signs of operational improvement and is currently          Orianna, contributing to an overall $46.8 million loss of FFO.
making partial monthly rent payments.” Id. at 43 ¶ 64              J.A. 46–48, 613–17. Omega described the financial losses as
(emphasis added). The Complaint alleges that this statement        follows:
and the statements made by Booth during the July 27,
2017 conference call were “false and misleading” because
those statements implied that Orianna had been making rent                      During our second quarter earnings
payments from its own operating income, when at least part                      call, we stated we were closely
of those rent payments was funded by the undisclosed loan                       monitoring one of our operators and
Omega had extended to Orianna several months earlier. Id. at                    may have to place them on a cash
26 ¶ 36, 42–44 ¶¶ 62, 64, 65. Plaintiffs assert that Omega’s                    basis for revenue recognition if their
repeated failure to disclose the existence of the Loan was                      performance did not improve. Since
part of a “surreptitious[ ]” scheme “to avoid disclosing to the                 Orianna did not achieve their revised
market both the gravity of Orianna’s financial woes and the                     operating plan and pay their full
likely impact on Omega’s financial results.” Id. at 28 ¶ 39.                    contractual rent, we placed them
                                                                                on a cash basis and therefore our
 *4 The 10-Q also explained that “[t]he current management                      third quarter results, including AFFO
of [Orianna] is pursuing operational improvements,”                             [“Adjusted Funds From Operation”]
including “replacing executive management and senior level                      and FAD [“Funds Available For
management, renegotiating vendor contracts and establishing                     Distribution”], do not include any
a centralized referral network.” Id. at 43–44 ¶ 64. Moreover,                   revenue related to Orianna .... Since


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
                Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 9 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


             93% of our Orianna portfolio was                      Following numerous procedural matters not relevant here, 9
             classified as a direct financing lease,               Plaintiffs filed their Consolidated Amended Class Action
             placing them on a cash basis and                      Complaint (the “Complaint”) on behalf of themselves and
             initiating the process to transition                  all persons who purchased or otherwise acquired Omega’s
             some or all of their portfolio to new                 securities during the Class Period. Several months thereafter,
             operators also required us to record                  Defendants filed a motion to dismiss the Complaint.
             several large provisions related to
             the direct financing leases during                    The district court granted Defendants’ motion, determining
             the quarter .... We are lowering our                  that although “plaintiffs ha[d] sufficiently alleged materiality
             2017 guidance to reflect the temporary                with respect to the omission of the [Loan,]” the “failure to
             loss of third and fourth quarter 2017                 plead a strong inference of scienter [was] fatal” to their claim.
             revenue primarily related to placing
                                                                   SPA-18. 10 The district court found that Plaintiffs failed to
             Orianna ... on a cash basis.
                                                                   allege that Omega acted recklessly because the Complaint
                                                                   failed to allege any GAAP violation and because Omega
                                                                   had “disclosed Orianna’s financial predicament repeatedly to
Id. at 48 (emphasis added).                                        investors” in the May and July 2017 disclosures. SPA-23–
                                                                   24. Because Plaintiffs failed to plead a primary Section 10(b)
The next day, Omega held a conference call to discuss its          violation, the court also dismissed Plaintiffs’ Section 20(a)
third quarter results. On the call, Defendant Pickett, Omega’s     claims.
CEO acknowledged “[t]he reduction in adjusted FFO ...
is primarily related to converting the Orianna portfolio to        The district court entered judgment and this appeal followed.
cash basis accounting.” Id. at 49 ¶ 69. Similarly, Defendant
Stephenson indicated, “[w]e have lowered our 2017 adjusted
FFO guidance to $3.27 to $3.28 per share. The reduction ...
reflects the temporary loss of Orianna revenue for both the                                DISCUSSION
third and fourth quarters.” Id. at 50. Defendant Booth added
                                                                   Under Section 10(b) of the Exchange Act, it is unlawful
that while Omega “ha[s] endeavored to assist Orianna in
                                                                   to “use or employ, in connection with the purchase or sale
streamlining operations by transitioning both their Northwest
                                                                   of any security ... any manipulative or deceptive device or
and Texas regions, the overall portfolio continues to struggle
                                                                   contrivance in contravention of [the] rules and regulations”
in past due rent headwind” and “has fallen significantly
behind on rent.” Id. Following the conference call, Omega’s        that the SEC prescribes.   15 U.S.C. § 78j(b). Rule 10b–5
stock fell 6.8 percent.                                            implements Section 10(b), and makes it unlawful

                                                                     (a) To employ any device, scheme, or artifice to defraud,
On November 7, 2017, Omega filed its 10-Q for the third
quarter, which noted that it had restructured two of Orianna’s       (b) To make any untrue statement of a material fact or to
direct financing leases, resulting in impairments totaling           omit to state a material fact necessary in order to make the
$20.8 million, that “Orianna ha[d] not satisfied the contractual     statements made, in the light of the circumstances under
payments due under the terms of the remaining two direct             which they were made, not misleading, or
financing leases or the separate operating lease with [Omega]
and the collectability of future amounts due is uncertain,”          (c) To engage in any act, practice, or course of business
and that Omega was “in preliminary discussions with Orianna          which operates or would operate as a fraud or deceit upon
regarding future actions.” Id. at 52 ¶ 71.                           any person, in connection with the purchase or sale of any
                                                                     security.
 *5 In March 2018, Orianna filed for bankruptcy. Id. at 22
¶ 29.                                                              17 C.F.R. § 240.10b–5.

                                                                    [1] [2] [3] To state a claim under Section 10(b) and Rule
  II. Litigation History                                           10b–5, “a plaintiff must allege that the defendant (1) made
                                                                   misstatements or omissions of material fact, (2) with scienter,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
               Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 10 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


(3) in connection with the purchase or sale of securities, (4)     Wallace, Inc. Sec. Litig., 220 F.3d 36, 39 (2d Cir. 2000) (to
upon which the plaintiff relied, and (5) that the plaintiff’s      plead recklessness, a plaintiff must allege “conduct which
                                                                   is highly unreasonable and which represents an extreme
reliance was the proximate cause of its injury.”        ATSI
                                                                   departure from the standards of ordinary care to the extent that
Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 105 (2d
                                                                   the danger was either known to the defendant or so obvious
Cir. 2007) (citation omitted). A complaint alleging securities
fraud must also satisfy the heightened pleading requirements       that the defendant must have been aware of it”). 12
of Federal Rule of Civil Procedure 9(b), which requires
that the “circumstances constituting fraud” be “state[d] with   *7 [13] Plaintiffs argue that Defendants were duty-
particularity.” Fed. R. Civ. P. 9(b). “Malice, intent, [and]   bound to disclose the Loan because the failure to do so
knowledge,” however, “may be alleged generally.” Id.           rendered statements about Orianna’s performance actionably
                                                               misleading. See Appellants’ Br. 29–31, 41–51; Appellants’
 *6 [4] [5] [6] The principal issue before us is whether Reply Br. 13–16. We agree.
the district court erred in finding that the Complaint failed
to adequately plead scienter. To adequately plead scienter     Omega’s duty to disclose the Loan arose directly from Rule
under the Private Securities Litigation Reform Act of 1995     10b–5’s requirement to disclose “material fact[s] necessary
(the “PSLRA”), Pub. L. No. 104–67, 109 Stat. 737 (1995), a     in order to make the statements made, in the light of the
plaintiff must allege facts giving rise to a “strong inference circumstances under which they were made, not misleading.”
that the defendant acted with the required state of mind.” 15      17 C.F.R. § 240.10b–5(b); see also      Stratte-McClure, 776
U.S.C. § 78u-4(b)(2)(A). The requisite state of mind in a Rule     F.3d at 101 (“[A] duty [to disclose omitted facts] may arise
10b–5 action is “an intent to deceive, manipulate or defraud.”     when there is ... a corporate statement that would otherwise
    Ganino v. Citizens Utilities Co., 228 F.3d 154, 168 (2d        be inaccurate, incomplete, or misleading.” (internal quotation
Cir. 2000) (citation omitted). In this Circuit, plaintiffs can     marks and citation omitted)). A review of Defendants’
satisfy this requirement by “alleging facts (1) showing that       statements makes clear that, without disclosing the existence
the defendants had both motive and opportunity to commit           of the Loan, Defendants’ statements regarding Orianna’s rent
the fraud or (2) constituting strong circumstantial evidence of    payments gave a false impression of the financial health of
                                                                   one of Omega’s largest assets.
conscious misbehavior or recklessness.”    ATSI Commc'ns,
493 F.3d at 99 (citation omitted). A complaint will survive
                                                                    [14] [15] On May 4, 2017, Defendants told analysts and
“only if a reasonable person would deem the inference of
                                                                   investors that, as of March 31, 2017, Orianna was “45
scienter cogent and at least as compelling as any opposing
                                                                   days past due” on its rental payments. J.A. 301. Defendants
inference one could draw from the facts alleged.”   Tellabs,       later indicated that, as of June 30, 2017, Orianna was
Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324, 127        “approximately 90 days past due on rent payments,” but that
S.Ct. 2499, 168 L.Ed.2d 179 (2007).                                it was “currently making partial monthly rent payments.” Id.
                                                                   at 590. By failing to disclose that the Loan accounted for all
                                                                (or most) of Orianna’s “partial monthly rent payments,” 13
   I. Plaintiffs Adequately Allege Defendants’ Duty to
                                                                Defendants effectively communicated that, notwithstanding
   Disclose the Loan
                                                                any disclosures regarding Orianna’s performance issues,
 [7]     [8]     [9]    [10]     [11]    [12] Plaintiffs’ theory of
                                                                Orianna could pay more than half of its rent from its
scienter is based primarily in recklessness. 11 In securities
                                                                earnings. 14 The omission concealed the extent of Orianna’s
fraud cases alleging a material omission, our recklessness
                                                                solvency problems: Orianna could not pay rent without
standard requires that Plaintiffs allege a clear duty to
                                                                borrowing from its landlord. Under the facts as alleged,
disclose, see      Kalnit v. Eichler, 264 F.3d 131, 144 (2d     because in July 2017 Omega had stated that Orianna was
Cir. 2001), and further allege facts supporting a strong        making “partial monthly payments,” Omega was duty-bound
inference of “conscious recklessness—i.e., a state of mind      to disclose that its loan was the source of Orianna’s rent
approximating actual intent, and not merely a heightened        payments. 15
form of negligence,”     Stratte-McClure v. Morgan Stanley,
776 F.3d 94, 106 (2d Cir. 2015); see also        In re Carter-



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
               Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 11 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


                                                                   rent obligations to Omega amounted to $44 million per year,
   II. Plaintiffs Adequately Allege Facts Showing                  or roughly $11 million per quarter). Orianna’s performance
   Omega’s Recklessness                                            plainly impacted Omega’s overall financial health; Omega
 *8 [16]        [17] Although the existence of a clear duty        had to know that revealing the full extent of Orianna’s
to disclose the omitted information is necessary to state a        performance problems would have been troubling news to its
claim under a recklessness theory of scienter, a plaintiff         investors.
must also allege facts showing the defendant’s “conscious
recklessness—i.e., a state of mind approximating actual            Moreover, assuming most of the Loan proceeds were used
intent, and not merely a heightened form of negligence.”           to pay Orianna’s rent during the second quarter—as the
   Novak v. Kasaks, 216 F.3d 300, 312 (2d Cir. 2000) (internal     Complaint alleges, see id. at 26 ¶ 36, 31–33 ¶¶ 45, 47—
quotation marks and citation omitted). In other words, the         Omega knew that its money would be going directly back
facts alleged in the Complaint must support the conclusion         into its FFO and/or AFFO. Nevertheless, Defendants chose
that Omega’s non-disclosure of the Loan was at least “highly       to represent these numbers as “partial monthly payments”
unreasonable and ... represent[ed] an extreme departure from       indicating that Orianna was on the road to recovery. 16 The
the standards of ordinary care to the extent that the danger       facts as alleged create a compelling inference that Defendants
was either known to the defendant or so obvious that the           made a conscious decision to not disclose the Loan in order to
defendant must have been aware of it.”  S. Cherry St., LLC         understate the extent of Orianna’s financial difficulties. This
v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009)             is especially convincing where multiple analysts homed in on
(internal quotation marks, emphasis, and citation omitted);        Orianna’s rental payments being key to Omega’s prospects.
                                                                   See id. at 37–39, ¶¶ 54–55. 17
see also In re Carter-Wallace, 220 F.3d at 39. The question
is: Was Omega’s decision not to disclose the Loan—in the
                                                                    *9 That Defendants made several disclosures regarding
context of its disclosures regarding Orianna’s financial health
                                                                   Orianna’s financial difficulties does not alter our conclusion.
—a sufficiently extreme departure from the standards of
                                                                   Indeed, those disclosures support a finding of recklessness
ordinary care to satisfy the PSLRA’s requirement for showing
                                                                   here as they strongly suggest that Defendants sought to use
recklessness?
                                                                   Orianna’s “partial rental payments” to express optimism and
                                                                   underrepresent the extent of those very problems.
It was. We have previously explained that “securities fraud
claims typically have sufficed to state a claim based on
                                                                   The facts alleged in the Complaint therefore support a
recklessness when they have specifically alleged defendants’
                                                                   strong inference that Defendants’ failure to disclose the Loan
knowledge of facts or access to information contradicting
                                                                   constituted “conscious misbehavior,”      Kalnit, 264 F.3d at
their public statements.”      Novak, 216 F.3d at 308. Thus,
                                                                   144, or, at the very least, “highly unreasonable [conduct] ...
in determining whether the Complaint adequately alleges
                                                                   [that] represents an extreme departure from the standards of
facts giving rise to a strong inference that Defendants acted
recklessly, we focus on Defendants’ degree of knowledge and        ordinary care.” Hennessee, 573 F.3d at 109. The inference
the seriousness of the impact that results from their conduct.     is “at least as compelling as any opposing inference one could

See      id. (discussing various examples of recklessness          draw from the facts alleged.”   Tellabs, 551 U.S. at 314,
sufficient for Section 10(b) liability).                           127 S.Ct. 2499. Reversal of the district court’s decision is
                                                                   therefore in order.
Here, the allegations in the Complaint raise a strong inference
that Defendants acted, at the very least, recklessly in choosing
                                                                     III. Plaintiffs’ Section 20(a) Claims
to disclose incomplete and misleading information regarding
                                                                   Finally, Plaintiffs also allege control person liability under
Orianna. As the district court noted, there is no question
                                                                   Section 20(a) of the Exchange Act. See 15 U.S.C. § 78t(a).
that the inability of one of Omega’s “top” tenants to pay
                                                                   The district court held that Plaintiffs’ failure to state a claim
rent absent the Loan was material. See SPA-18. Orianna
                                                                   under Section 10(b) precluded relief under Section 20(a). See
represented seven percent of Omega’s investment portfolio; it
was a significant source of income through rental payments.        SPA-29 (citing, inter alia, SEC v. First Jersey Sec., Inc.,
See J.A. 21 ¶ 28; see also id. at 523 (explaining that Orianna’s   101 F.3d 1450, 1472 (2d Cir. 1996)). Because we disagree



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
               Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 12 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


                                                                   For the reasons stated above, we REVERSE the judgment
with the district court’s determination as to scienter, we also
                                                                   of the district court and REMAND for further proceedings
reverse the district court’s dismissal of the Section 20(a)
                                                                   consistent with this opinion.
claims and remand for further proceedings consistent with
this opinion.
                                                                   All Citations

                                                                   --- F.3d ----, 2020 WL 4431902
                      CONCLUSION




                                                          Footnotes


1      Because we review de novo a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), we largely
       take the facts from Plaintiffs’ complaint and assume them to be true. See         Kalnit v. Eichler, 264 F.3d 131,
       137–38 (2d Cir. 2001).
2      According to Omega’s 2017 10-K:
          NAREIT [National Association of Real Estate Investment Trusts] FFO is a non-GAAP financial measure.
          We use NAREIT FFO as one of several criteria to measure the operating performance of our business. We
          further believe that by excluding the effect of depreciation, amortization, impairment on real estate assets
          and gains or losses from sales of real estate, all of which are based on historical costs and which may be of
          limited relevance in evaluating current performance, NAREIT FFO can facilitate comparisons of operating
          performance between periods and between other REITs.
          J.A. 138.
3      Orianna is also identified in Omega’s public filings as “New ARK Investments, Inc.,” the name of its affiliate.
4      The parties sometimes refer to the Loan as an $18.8 million line of credit. That figure includes half of the
       accumulated interest on the Loan. The amount disbursed, however, was $15 million.
5      EBITDAR stands for earnings before interest, taxes, depreciation, amortization, and restructuring or rent cost;
       it measures profitability. As the district court noted, an EBITDAR below 1x “represents significant cash flow
       issues.” SPA-3 n.3.
6      Omega’s Form 10-Q for the first quarter of 2017, filed with the SEC on May 5, 2017, described the following
       loss regarding Orianna’s recovery plan:
          In March 2017, we executed sale agreements with two unrelated third parties to sell the 7 Northwest
          facilities with a carrying value of approximately $36.4 million for $34.0 million. As a result, we recorded
          an allowance for loss of approximately $2.4 million. For the three months ended March 31, 2017, we
          recognized approximately $0.8 million of direct financing lease income on a cash basis related to the
          Northwest facilities lease. The sale of these facilities is expected to close in the second quarter of 2017.
          J.A. 327. The 10-Q also stated that there had been “no material changes to [Omega’s] risk factors as
          previously disclosed ... in Part 1 of our Annual Report on Form 10-K for the fiscal year ended December
          31, 2016,” and incorporated by reference the risk disclosures in that document. Id. at 36 ¶ 51. Notably, the
          “risk factors” disclosure in Omega’s 2016 10-K stated that the company was “exposed to the risk that a
          distressed or insolvent operator may not be able to meet its lease, loan, mortgage, or other obligations,”
          but did not mention any risks specific to Orianna. Id. at 756.
7      Stephenson and Pickett’s statements do not clearly indicate whether Orianna was 45 days past due as of
       the end of the first quarter, i.e., on March 31, 2017, or whether Orianna was 45 days past due as of the date
       of the conference call, i.e., May 4, 2017. Because both parties and the district court assume that the 45-
       day disclosure described Orianna’s arrears for the first quarter, we assume that Stephenson and Pickett’s
       disclosure communicated that Orianna was 45 days past due on its rental payments as of March 31, 2017.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
              Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 13 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


8
       Under the “accrual basis” method of accounting, “revenue is recognized when earned.” See Ironworkers
       Local 580—Joint Funds v. Linn Energy, LLC, 29 F. Supp. 3d 400, 408 n.3 (S.D.N.Y. 2014) (citing Joel
       G. Siegel, DICTIONARY OF ACCOUNTING TERMS 65 (3d ed. 2000)). Under the “cash basis” method of
       accounting, “revenues are recognized when cash is received (as opposed to earned).”              Id. at 410 n.5.
9      Plaintiff Dror Gronich filed his action on November 16, 2017. Steve Klein filed a similar complaint on November
       17, 2017. On March 27, 2018, the district court (Buchwald, J.) appointed Royce Setzer as lead plaintiff,
       consolidated this action with Klein v. Omega Healthcare Plaintiffs, Inc., No. 17-cv-09024-NRB, and approved
       Setzer’s selection of lead counsel.
10     Citations to the SPA refer to the Special Appendix.
11     The district court also found that Plaintiffs failed to establish scienter via motive and opportunity. See SPA-21.
       On appeal, Plaintiffs concede that “the Complaint’s allegations of motive on their own may not suffice to plead
       a strong inference of scienter.” Appellants’ Br. 39. Plaintiffs argue, however, that the district court erred in
       disregarding Omega’s motive to protect the performance of its portfolio in analyzing scienter holistically. See
       Appellants’ Br. 39–41. Accordingly, while we agree that we must assess Plaintiffs’ scienter claim holistically,
       we will not consider whether the Complaint sufficiently alleged scienter under this Circuit’s “motive and
       opportunity” theory of liability.
12     Although the materiality of Defendants’ omission is not at issue here, the distinction between materiality
       analysis and the recklessness prong of scienter warrants some attention. A defendant’s duty to disclose
       often depends on the importance of the omitted information under the circumstances. Thus, at times,
       recklessness analysis resembles materiality analysis, which asks whether there is “a substantial likelihood
       that the disclosure of the omitted fact would have been viewed by the reasonable investor as having
       significantly altered the total mix of information made available.”  Basic Inc. v. Levinson, 485 U.S. 224,
       231–32, 108 S.Ct. 978, 99 L.Ed.2d 194 (1988) (citation omitted). However, recklessness in the context of
       scienter ultimately turns on the extent of the defendant’s departure from “the standards of ordinary care.”
       See, e.g.,     In re Carter-Wallace, 220 F.3d at 39, 41. Moreover, materiality is a mixed question of law and
       fact, rarely resolved at the motion to dismiss stage. See ECA, Local 134 IBEW Joint Pension Trust of Chi.
       v. JP Morgan Chase Co., 553 F.3d 187, 197 (2d Cir. 2009). In contrast, adequately pleading scienter requires
       a “strong inference” which is at least as “cogent and compelling” as any opposing inference.      Tellabs, 551
       U.S. at 314, 324, 127 S.Ct. 2499. As such, where, as here, the duty to disclose is based on a requirement to
       disclose “material fact[s] necessary in order to make the statements made, in the light of the circumstances
       under which they were made, not misleading,” 17 C.F.R. § 240.10b–5(b), and the recklessness inquiry
       requires assessing the seriousness of the defendant’s departure from its duty to disclose, see infra Part II,
       the seriousness required to adequately allege recklessness must typically go beyond the materiality showing
       required to allege a duty to disclose. In a phrase, the allegations must be sufficiently serious as to create
       “a strong inference” of scienter.   Tellabs, 551 U.S. at 314, 127 S.Ct. 2499. As we explain below, Plaintiffs
       have met this burden here.
13     In a filing before the Bankruptcy Court, Orianna disclosed that “[m]ost of the proceeds of the [Loan] were used
       by [Orianna] to pay rent and real property taxes.” J.A. 26. Moreover, the Complaint alleges that the primary
       purpose of the Loan was to enable “Orianna to cover real estate taxes and to pay rent back to Omega.”
       Id. at 44. The strong inference is that Orianna could not have made its “partial monthly rent payments” but
       for the Loan.
14     Had Orianna not made any rent payments after March 31, 2017, it would have been 137 days in arrears
       as of June 30, 2017. Defendants’ statements that Orianna was only 90 days past due as of June 30, 2017
       conveyed that Orianna had made 47 days’ worth of rent payments during the second quarter of 2017—
       representing payments for over half of the 92-day quarter.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   10
              Case 1:20-cv-01008-JSR Document 71 Filed 08/12/20 Page 14 of 14
Setzer v. Omega Healthcare Investors, Inc., --- F.3d ---- (2020)


15     Because we find that Omega’s duty to disclose the Loan arose under Rule 10b–5, we need not address
       Plaintiffs’ argument that Item 303 imposed an independent duty on Omega to disclose the Loan. See
       Appellants’ Br. 35–37. Moreover, “[e]ven when there is no existing independent duty to disclose information,
       once a company speaks on an issue or topic, there is a duty to tell the whole truth.”  Meyer v. Jinkosolar
       Holdings Co., Ltd., 761 F.3d 245, 250 (2d Cir. 2014) (citation omitted). Thus, by putting Orianna’s rental
       payments “in play,” Defendants were required to speak accurately and completely. See                  id. at 250–51 &
       n.3 (citation omitted); see also    Caiola v. Citibank, N.A., New York, 295 F.3d 312, 331 (2d Cir. 2002) (“[T]he
       lack of an independent duty is not ... a defense to Rule 10b–5 liability because upon choosing to speak, one
       must speak truthfully about material issues. Once [Defendant] chose to discuss its hedging strategy, it had
       a duty to be both accurate and complete.” (citations omitted)). We do not understand these references to
       the “whole truth” and to speaking “completely” to describe a duty to disclose all the facts that pertain to a
       subject (many of which would be immaterial), but instead to describe a duty not to omit material facts whose
       omission, in the light of what was stated, would be misleading. See 17 C.F.R. § 240.10b–5(b) (“It shall be
       unlawful ... to omit to state a material fact necessary in order to make the statements made, in the light of the
       circumstances under which they were made, not misleading ....”).
16     In dismissing the Complaint, the district court seemed to focus on the fact that Plaintiffs “fail[ed] to allege a
       GAAP violation or other accounting irregularity.” SPA-23. While loaning money to a tenant to pay its rent and
       then expressing optimism about that tenant’s performance because it is making “partial monthly payments”
       may not violate GAAP, it is still seriously misleading under the facts as alleged here.
17     While not dispositive, we also note that Omega had previously disclosed the possibility of a working capital
       loan to another troubled operator. See, e.g., J.A. 522. It is therefore somewhat suspect that Omega did not
       make a similar disclosure about the Loan, which had already been made, in its discussions about Orianna.


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
